Title: To George Washington from Meshech Weare, 23 April 1779
From: Weare, Meshech
To: Washington, George



Sir,
New Hampshire, Hampton falls April 23rd 1779.

I am honoured with the receipt of your Excellency’s Favour of the 24th of March, wherein you desire to be informed, what Force of well Arm’d Militia, Rank and File, may be drawn from this State by the first of June, for three or four Months, if the measure should be found expedient. I am Sir scarce able to give an Answer that may be depended on—The People in this State have with great Spirit and chearfulness exerted themselves upon all emergencies for the common Defence, notwithstanding their own private Affairs by that means suffered very greatly, and I doubt not but the same Spirit still remains, but then the number of Our Men are greatly lessened, we have lost a great many Men in the War, we are now called upon to fill up our quota of Men in the Continental Army, and we have but few Men remaining among us who can be spared to go into the War, unless such who if they engage must of course neglect their Husbandry Affairs, which are peculiarly necessary to be attended to, in this Time of great Scarcity. However I believe upon a special Requisition, the People would exert themselves, and that four or five Hundred Men might be raised for the Time you mention, or perhaps more, if the Occasion was pressing: near one half of which would be near Cohoss, and the whole might take that Rout without difficulty. I have the Honor to be, with the greatest respect, your Excellency’s most Obedient Humble Servant
Meshech Weare